Citation Nr: 0903064	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic sinusitis, to 
include as secondary to his service-connected deviated 
septum.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

By way of background, the veteran's claim was previously 
denied by an August 1988 rating decision.  A September 2007 
Board decision reopened the veteran's claim and remanded it 
for further development.  After completing the requested 
development to the extent possible, the RO readjudicated the 
veteran's claim, as reflected by a November 2008 supplemental 
statement of the case.  Because the benefit sought by the 
veteran remains denied, the claim has been returned to the 
Board.


FINDINGS OF FACT

1.  The medical evidence of record fails to reflect a current 
diagnosis of chronic sinusitis.

2.  The evidence fails to show that the veteran developed 
chronic sinusitis in service or as a result of his service-
connected deviated septum.


CONCLUSION OF LAW

The criteria for service connection for chronic sinusitis 
have not been met. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in May 2003, which was sent prior to the 
issuance of the rating decision on appeal and which advised 
the veteran of the criteria for establishing service 
connection.  With respect to the duty to assist, a September 
2007 letter requested that the veteran provide the dates and 
locations of any VA or non-VA medical treatment for his 
sinusitis since May 2003.  While the veteran did not respond 
to this request, all relevant records that were identified by 
the veteran throughout the pendency of his claim have been 
obtained, including VA and private treatment records and 
service medical records.  Additionally, the veteran has been 
afforded a VA examination, and he testified at a hearing 
before the undersigned Veteran's Law Judge.

In sum, the Board finds there is no prejudice to the veteran 
in adjudicating this appeal.
  
II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder, or for increased in disability caused by a service-
connected disorder.  38 C.F.R. § 3.310(a).

At his Board hearing, the veteran testified that he first 
developed a sinus condition while serving in the Air Force 
and that he believes that his service-connected deviated 
septum has contributed to his sinus condition.

The veteran's service medical records reflect that during his 
four years of service, the veteran was treated several times 
for a common cold and related symptoms; however, his 
treatment records contain no reference to, or diagnosis of, 
sinusitis.  Moreover, at his separation physical examination, 
the veteran's sinuses were found to be normal, and in his 
corresponding report of medical history, the veteran denied 
ever having sinusitis.

The veteran's post-service medical records reflect various 
treatment for nasal congestion, including a diagnosis of 
allergic sinusitis in May 1974 and allergic rhinitis at a 
June 1974 VA examination.  Private x-rays conducted in 
January 1994 revealed that the veteran's sinuses were normal, 
and a September 1997 VA treatment record reflects a 
diagnostic impression of sinusitis.  A February 2000 VA 
respiratory examination report reflects an unremarkable ear, 
nose, and throat examination, other than a blockage due to 
his deviated septum.  A May 2003 letter from the veteran's 
private physician states, in its entirety, that the veteran 
has been treated on numerous occasions for acute sinusitis 
and chronic sinus and allergy problems from June 1992 to May 
2003.  The veteran underwent a VA examination in December 
2004, during which he denied any history of sinus infections 
within the prior year.  The examiner noted an impression of a 
deviated septum to the right with chronic right nasal 
congestion.  In June 2005, the veteran had a private CT scan 
of his paranasal sinuses, which revealed no evidence of acute 
or chronic inflammatory reaction involving either maxillary 
sinus, minimal inflammatory membrane thickening in the left 
frontal sinus, and no significant opacification and no air-
fluid levels identified.  

In October 2008, the veteran underwent a VA otolaryngology 
examination, during which he reported several rounds of 
antibiotic treatment in the prior year.  After reviewing the 
veteran's service medical records and recent VA treatment 
records, the examiner concluded that there was no evidence 
that the veteran developed chronic sinusitis while on active 
duty, nor was there any evidence in his recent VA treatment 
records that he had been prescribed antibiotics for sinusitis 
within the prior year.  However, the examiner did note that 
the veteran had been prescribed two medications to treat his 
allergic rhinitis.  An examination of the veteran revealed 
that he had a mild nasal septal deviation to the left side 
and mild swelling involving the inferior turbinates 
bilaterally.  However, there were no nasal polyps, no mucous 
present in the nose or nasopharynx, no nasal crusting, and an 
examination of the mouth and oropharynx was unremarkable.  
The examiner noted diagnoses of a history of a previous nasal 
fracture with subsequent deviated nasal septum and mild 
allergic rhinitis.  The examiner further opined that the 
veteran appeared to have symptoms of allergic rhinitis as 
opposed to chronic sinusitis, and the examiner attributed the 
veteran's mild swelling of his inferior turbinates to his 
deviated septum.  Moreover, the examiner opined that the 
veteran's sinus condition, whether allergic rhinitis or 
chronic sinusitis, was not caused by or related to his 
deviated septum, because the veteran's deviated septum is an 
anatomical problem, whereas allergic rhinitis and chronic 
sinusitis are inflammatory problems, and current medical 
literature does not support a theory that a deviated septum 
can cause allergic rhinitis or chronic sinusitis.

While the medical evidence of record reflects that the 
veteran has sought treatment for various sinus problems since 
service, the veteran does not have a current diagnosis of 
chronic sinusitis.  The veteran's treatment records reflect 
past treatment for acute sinusitis, but they are void of a 
diagnosis of chronic sinusitis, and at his October 2008 
otolaryngology examination, the examiner opined that the 
veteran has allergic rhinitis, not chronic sinusitis.  The 
examiner further opined that there is no evidence that the 
veteran developed chronic sinusitis in service, and this 
opinion is consistent with the lack of any sinusitis 
treatment in service, the finding that the veteran's sinuses 
were normal at separation, and the veteran's denial of ever 
having sinusitis at separation, as well as the approximate 
ten-year gap between the veteran's discharge from service in 
1963 and his first sinus treatment of record in 1974.

Furthermore, to the extent the veteran contends that his 
sinus condition is attributable to his service-connected 
deviated septum, the only medical opinion of record states 
that neither allergic rhinitis nor chronic sinusitis can be 
attributed to a deviated nasal septum, citing the anatomical 
versus inflammatory nature of the two conditions and a lack 
of any medical literature to support such a theory.  
Moreover, the veteran has not offered any medical opinion 
relating his sinus condition to his deviated septum.  

Because the evidence neither reflects a current diagnosis of 
chronic sinusitis or the development of this condition in 
service, a basis upon which to establish service connection 
has not been presented, and the veteran's appeal is denied.


ORDER

Service connection for sinusitis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


